ON PETITION TO TRANSFER
SELBY, J.
The Court of Appeals, in this case, held that the Medical Malpractice statute of limitations contained in Indiana Code section 34-18-7-l(b)(1998) was constitutional. The constitutionality of this statute of limitations was discussed in two cases decided today, Martin v. Richey, 711 N.E.2d 1273, (Ind.1999), and Van Dusen v. Stotts, 712 N.E.2d 491 (Ind.1999). Therefore, we remand this case to the trial court for further proceedings consistent with Martin and Van Dusen.
SHEPARD, C.J., and DICKSON, SULLIVAN, and BOEHM, JJ., concur.